DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 21 July 2021.
Claims 1-3 and 5-16 are still pending; Claim 4 has been cancelled; Claims 1, 6, 9, 10 and 15 have been amended; Claims 17 and 18 have been added as new.
The amended claim set overcomes the previous 35 USC 112 rejections.
Arguments directed to the rejection of the previous claim set have been received and acknowledged below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patberg (US 2014/0117716).
Regarding Claim 6, Patberg discloses a structural assembly for a vehicle, comprised of a first rail 12 extending in a nominal direction of forward vehicle travel; a second rail 14 extending in the nominal direction of forward vehicle travel; a cross member 10 having a main body having a first end and a second end (see Fig. 6), and being joined inboard of the first end to the first rail and inboard of the second end to the second rail, wherein the first end and second end of the cross member are angled relative to the direction of forward vehicle travel at an obtuse angle, wherein the first end and second end include a forward surface and a rearward surface, where the forward surface leads the rearward surface of the vehicle in forward vehicle travel, and wherein the forward surface is closer to a fore-aft centerline of the vehicle than is the rearward surface.
Regarding Claim 15, Patberg discloses  structural assembly for a vehicle, comprised of a chassis having a first portion 12 and a second portion 14 spaced from the first portion in a cross-car direction; and a cross member 10 having a main body having a first end and a second end (see Fig. 6), and being joined inboard of the first end to the first portion of the chassis and inboard of the second end to the second portion of the chassis, wherein the first end and second end of the cross member are angled relative to a direction of forward vehicle travel at an obtuse angle, wherein the first end and second end include a forward surface and a rearward surface, where the forward surface leads the rearward surface of the vehicle in forward vehicle travel, and wherein the forward .

Allowable Subject Matter
Claims 1-3, 5 and 7-14 are allowed.

Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON S DANIELS/Primary Examiner, Art Unit 3612